Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 1 of 12 PAGEID #: 732




                            EXHIBIT A
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 2 of 12 PAGEID #: 733


 From:            Cianfichi, Michael P.
 To:              JulieKellyProSe@gmail.com
 Cc:              Eidelman, Gary B.; Salzman, Laura
 Bcc:             First Data Corporation_Julie Kelly _367495_00022_ Email
 Subject:         Kelly v. FD - Service of Discovery and HIPAA Follow Up
 Date:            Wednesday, October 28, 2020 2:51:08 PM
 Attachments:     image001.png
                  Kelly v. First Data Corp.msg.msg
                  37656871-v1-First Set of Request for Admissions to Plaintiff (FDC_Kelly).PDF


 Julie:

 Please find the attached First Set of Requests for Admissions from Defendant First Data.

 Additionally, I am following up on my email (also attached) concerning the HIPAA authorization
 form that was sent to you on August 13, 2020. We have still not yet received it from you. Please
 promptly sign and return this form to us. Additionally, in reviewing your Answers to First Data’s
 Interrogatories, you identified two physicians, Dr. Michael Bentz and Dr. Christopher Fleming, as
 having knowledge relating to this case but you did not provide any contact information for them,
 which was required as part of the interrogatory answer. Please provide that contact information
 and the executed HIPAA form by the end of this week.

 Thank you,

                              Michael P. Cianfichi
                              500 E. Pratt Street
                              Baltimore, MD 21202-3133 | Suite 900
                              Tel: 410.332.8709 | Fax: 410.332.8014
                              Michael.Cianfichi@saul.com | www.saul.com
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 3 of 12 PAGEID #: 734




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF OHIO
                                                WESTERN DIVISION


 JULIE KELLY,                                                  Civil Case No. 1:19-cv-00372

                              Plaintiff,                       District Judge Douglas R. Cole
                                                               Magistrate Judge Stephanie Bowman
 v.
                                                               DEFENDANT’S FIRST SET OF
 FIRST DATA CORPORATION,                                       REQUESTS FOR ADMISSION TO
                                                               PLAINTIFF
                              Defendant.


              Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Defendant First Data

 Corporation (“Defendant” or “First Data”), by and through its undersigned counsel, respectfully

 requests that Plaintiff Julie Kelly (“Plaintiff”) answer the following First Set of Requests for

 Admissions (“Admissions”) under oath within thirty days.

                                                     INSTRUCTIONS

              1.              These instructions and definitions should be construed to require answers based

 upon the knowledge of, and information available to the responding party as well as her agents,

 representatives, and, unless privileged, attorneys.

              2.              These Admissions are continuing in character, and to the extent that the answers

 may be enlarged, diminished, or otherwise modified by information acquired subsequent to the

 filing of the initial answer hereto, you are required to serve promptly thereafter supplemental

 answers setting forth such information.

              3.              No part of an Admissions should be left unanswered merely because an objection

 is interposed to another part of the Admissions. If a partial or incomplete answer is provided, the

 responding party shall state that the answer is partial or incomplete.




 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 4 of 12 PAGEID #: 735




              4.              In accordance with Fed. R. Civ. P. 26(b)(5), where a claim of privilege is asserted

 in objecting to any Admissions or part thereof, and information is not provided on the basis of

 such assertion:

                              A.     In asserting the privilege, the responding party shall, in the objection to the
                                     Admissions, or part thereof, identify with specificity the nature of the
                                     privilege (including work product) that is being claimed;

                              B.     The following information should be provided in the objection, if known
                                     or reasonably available, unless divulging such information would cause
                                     disclosure of the allegedly privileged information,

                                     (1)     For oral communications:

                                             a.     the name of the person making the communication and the
                                                    names of persons present while the communication was
                                                    made, and, where not apparent, the relationship of the
                                                    persons present to the person making the communication;

                                             b.     the date and place of the communication; and

                                             c.     the general subject matter of the communication.

                                     (2)     For documents:

                                             a.     the type of document;

                                             b.     the general subject matter of the document;

                                             c.     the date of the document; and

                                             d.     such other information as is sufficient to identify the
                                                    document, including, where appropriate, the author,
                                                    addressee, custodian, and any other recipient of the
                                                    document, and where not apparent, the relationship of the
                                                    author, addressee, custodian, and any other recipient to
                                                    each other.

              6.              If, in answering these Admissions, Plaintiff encounters any ambiguities when

 construing a question, instruction, or definition, Plaintiff’s answer shall set forth the matter

 deemed ambiguous and the construction used in answering.



                                                               -2-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 5 of 12 PAGEID #: 736




              7.              In answering these Admissions, you are requested to furnish all information

 which is available to you, including that which has been obtained by and that which is in the

 possession of your attorneys, employees, agents, or other representatives, and not merely the

 information known by the individuals preparing and/or verifying the responses.

                                                     DEFINITIONS

              1.          “All” shall mean each and every.

        2.      “Complaint” means only Count II (Americans with Disabilities Act) of the
 Complaint filed by Plaintiff against the Defendant on May 20, 2019, in the United States District
 Court for the Southern District of Ohio, Civil Action Number 1:19-cv-00372.

              3.          “Answer” shall mean the Answer filed on July 14, 2020.

        4.      “And” shall mean and/or and shall be construed either disjunctively or conjunctively
 as necessary to bring within the scope of the request all responses/documents that might otherwise
 be construed to be outside its scope.

        5.      “Plaintiff” shall mean Plaintiff Julie Kelly, including her agents, representatives,
 and, unless privileged, attorneys.

          6.     “Defendant” shall mean Defendant First Data Corp including its present and/or
 former principals, partners, shareholders, officers, directors, employees, agents, parent companies,
 subsidiaries, affiliates, and/or representatives, and all other persons acting or purporting to act on its
 or their behalf.

              7.          “First Data” shall mean the Defendant.

         8.    “Communication” refers to any oral conversation, transaction, or interaction
 (including telephone calls), and any written transaction or interaction (including letters,
 memoranda, notes, telecopies, facsimiles, telex, e-mails, electronic transmission of information,
 or other transfer of documents), as well as the transfer of any document or tangible thing
 between persons.

         9.    “Document” and “Documents” have the broad meaning ascribed by Rule 34 of the
 Federal Rules of Civil Procedure. The terms include, without limitation, all writings, drawings,
 graphs, charts, spreadsheets, photographs, recordings, and other data compilations from which
 information can be obtained, translated, if necessary, by you through detection devices into
 reasonably usable form. The terms include, without limitation, papers, books, records, letters,
 emails, photographs, tangible things, correspondence, communications, telegrams, cables, telex
 messages, memoranda, notes, notations, workpapers, transcripts, minutes, reports and recordings
 or telephone or other conversations or of interviews, or of conferences, or of other meetings,


                                                             -3-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 6 of 12 PAGEID #: 737




 affidavits, statements, summaries, opinions, reports, studies, analyses, evaluations, contracts,
 agreements, jottings, agendas, bulletins, notices, announcements, advertisements, instructions,
 charts, manuals, brochures, publications, schedules, price lists, clients lists, journals, statistical
 records, desk calendars, appointment books, diaries, lists, tabulations, sound recordings,
 computer printouts, data processing program library, data processing input and output,
 microfilm, books of account, records and invoices reflecting business operations, all records kept
 by electronic, photographic, or mechanical means, any notes or drafts relating to the foregoing
 and all things similar to any of the foregoing, however denominated.

         10. “ESI” means electronically stored information, electronically stored data or electronic
 data, and is to be interpreted broadly to include all types of information, regardless of the storage
 media (e.g., hard drive, DC-ROM, DVD, disc, tape, thumb drive, etc.), that required a computer or
 other machine to read or process it.

              11.         “Each” shall mean each and every.

         12. “Identify” or “identity,” when used in reference to a document, shall mean to state the
 nature of the document (e.g., letter, memorandum, etc.); the date, if any, appearing on the document;
 the identity of the person(s) who wrote, signed, dictated, or otherwise participated in the preparation
 of the document; the identity of all persons who received copies of the document; and the present
 location and custodian of the document.

        13. “Person” or “Persons” refers to any natural person, firm, corporation, partnership,
 government entity, association, sole proprietorship, group or organization, any department or
 other unit thereof.

        14. “Relating to” and “Relate to” shall be construed in their broadest sense and shall
 mean directly or indirectly concerning, considering, underlying, modifying, amending,
 confirming, producing, evidencing, representing, qualifying, terminating, revoking, canceling,
 negating, including, describing, setting forth, discussing, mentioning, commenting upon,
 supporting, contradicting, or referring to the subject or topic in question, either in whole or in
 part.
        15. “You” or “your” shall mean Plaintiff.

                                         REQUESTS FOR ADMISSIONS

              REQUEST NO. 1:            Admit that there are no documents, communications or ESI which

 evidence that you requested a reasonable accommodation for a disability from First Data in

 2015, after the birth of your child in or around March 2015.

              RESPONSE:




                                                         -4-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 7 of 12 PAGEID #: 738




              REQUEST NO. 2:   Admit that in 2015, after the birth of your child in or around March

 2015, you never made a verbal request to any First Data employee that the company provide you

 with a reasonable accommodation because you had a disability.

              RESPONSE:

              REQUEST NO. 3:   Admit that in 2015, after the birth of your child in or around March

 2015, you never made a written request to any employee of First Data that the company provide

 you with a reasonable accommodation because you had a disability.

              RESPONSE:

              REQUEST NO. 4:   Admit that no physician or other medical provider diagnosed you

 with having a disability in 2015 after the birth of your child in or around March 2015.

              RESPONSE:

              REQUEST NO. 5:   Admit that you have no documents, communications or ESI from a

 physician or other medical provider that support your claim that you had a disability in 2015 for

 which you required a reasonable accommodation after the birth of your child in or around March

 2015.

              RESPONSE:

              REQUEST NO. 6:   Admit that Defendant’s Human Resource Service Center never

 submitted a Workplace Adjustment Form on your behalf in 2015 after the birth of your child in

 or around March 2015.

              RESPONSE:

              REQUEST NO. 7:   Admit that no physician or other medical provider instructed you

 in 2015 not to drive because you had a disability after the birth of your child in or around March

 2015.



                                                 -5-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 8 of 12 PAGEID #: 739




              RESPONSE:

              REQUEST NO. 8:      Admit that you were never subject to a medical restriction that

 prevented you from driving to First Data’s offices in 2015 after the birth of your child in or

 around March 2015.

              RESPONSE:

              REQUEST NO. 9:      Admit that you wanted to work from home in 2015 because you

 did not like the length of your commute to work.

              RESPONSE:

              REQUEST NO. 10: Admit that you wanted to work from home in 2015 to take care of

 your children.

              RESPONSE:

              REQUEST NO. 11: Admit that there are no documents, communications or ESI which

 evidence that you requested a reasonable accommodation for a disability from First Data in

 2016.

              RESPONSE:

              REQUEST NO. 12: Admit that in 2016, you never made a verbal request to any First

 Data employee that the company provide you with a reasonable accommodation because you had

 a disability.

              RESPONSE:

              REQUEST NO. 13: Admit that in 2016, you never made a written request to any

 employee of First Data that the company provide you with a reasonable accommodation because

 you had a disability.

              RESPONSE:



                                                   -6-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 9 of 12 PAGEID #: 740




              REQUEST NO. 14: Admit that no physician or other medical provider diagnosed you

 with having a disability in 2016.

              RESPONSE:

              REQUEST NO. 15: Admit that you have no documents, communications or ESI from a

 physician or other medical provider that support your claim that you had a disability in 2016 for

 which you required a reasonable accommodation.

              RESPONSE:

              REQUEST NO. 16: Admit that Defendant’s Human Resource Service Center never

 submitted a Workplace Adjustment Form on your behalf in 2016.

              RESPONSE:

              REQUEST NO. 17: Admit that no physician or other medical provider instructed you

 in 2016 not to drive because you had a disability.

              RESPONSE:

              REQUEST NO. 18: Admit that you were never subject to a medical restriction that

 prevented you from driving to First Data’s offices in 2016.

              RESPONSE:

              REQUEST NO. 19: Admit that you wanted to work from home in 2016 because you

 did not like the length of your commute to work.

              RESPONSE:

              REQUEST NO. 20: Admit that you wanted to work from home in 2016 to take care of

 your children.

              RESPONSE:




                                                  -7-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 10 of 12 PAGEID #: 741




              REQUEST NO. 21: Admit that in 2017, you never made a verbal request to any First

 Data employee that the company provide you with a reasonable accommodation because you had

 a disability.

              RESPONSE:

              REQUEST NO. 22: Admit that in 2017, you never made a written request to any

 employee of First Data that the company provide you with a reasonable accommodation because

 you had a disability.

              RESPONSE:

              REQUEST NO. 23: Admit that there are no documents, communications or ESI which

 evidence that you requested a reasonable accommodation for a disability from First Data in

 2017.

              RESPONSE:

              REQUEST NO. 24: Admit that no physician or other medical provider diagnosed you

 with having a disability in 2017.

              RESPONSE:

              REQUEST NO. 25: Admit that you have no documents, communications or ESI from a

 physician or other medical provider that support your claim that you had a disability in 2017 for

 which you required a reasonable accommodation.

              RESPONSE:

              REQUEST NO. 26: Admit that Defendant’s Human Resource Service Center never

 submitted a Workplace Adjustment Form on your behalf in 2017.

              RESPONSE:




                                                  -8-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 11 of 12 PAGEID #: 742




              REQUEST NO. 27: Admit that no physician or other medical provider instructed you

 in 2017 not to drive because you had a disability.

              RESPONSE:

              REQUEST NO. 28: Admit that you were never subject to a medical restriction that

 prevented you from driving to First Data’s offices in 2017.

              RESPONSE:

              REQUEST NO. 29: Admit that you wanted to work from home in 2017 because you

 did not like the length of your commute to work.

              RESPONSE:

              REQUEST NO. 30: Admit that you wanted to work from home in 2017 to take care of

 your children.

              RESPONSE:

              REQUEST NO. 31: Admit that the only jobs you applied for after December 1, 2017

 did not require you to commute to an office.

              RESPONSE:

              REQUEST NO. 32: Admit that the only jobs you applied for after December 1, 2017

 would allow you to work from home.

              RESPONSE:

              REQUEST NO. 33: Admit that you did not apply to any jobs between December 1,

 2017 and July 8, 2018.

              RESPONSE:

              REQUEST NO. 34: Admit that you did not apply to any jobs after March 31, 2019.

              RESPONSE:



                                                  -9-
 37648389.1.docx 10/28/2020
Case: 1:19-cv-00372-DRC-SKB Doc #: 57-3 Filed: 05/10/21 Page: 12 of 12 PAGEID #: 743




 Dated: October 28, 2020

                                                 /s/ Gary B. Eidelman
                                                 Gary B. Eidelman, Esq. (adm. pro hac vice)
                                                 Michael P. Cianfichi, Esq. (adm. pro hac vice)
                                                 Saul Ewing Arnstein & Lehr LLP
                                                 500 East Pratt Street, Suite 900
                                                 Baltimore, Maryland 21202
                                                 Telephone: (410) 332-8975
                                                 Facsimile: (410) 332-8976
                                                 gary.eidelman@saul.com
                                                 michael.cianfichi@saul.com

                                                 Laura E. Salzman (0095304)
                                                 Roetzel & Andress, LPA
                                                 250 East Fifth Street, Suite 310
                                                 Cincinnati, OH 45202
                                                 Telephone: (513) 361-0200
                                                 Facsimile: (513) 361-0335
                                                 Email: lsalzman@ralaw.com

                                                 Counsel for Defendant First Data Corporation


                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on October 28, 2020, the foregoing First Set of Requests for

 Admission to Plaintiff were served by electronic mail and USPS first class mail, on Plaintiff Julie

 Kelly, 823 Dorgene Lane, Cincinnati, Ohio 45244.



                                                         /s/ Michael P. Cianfichi




                                                  -10-
 37648389.1.docx 10/28/2020
